[exhibit103pbrsuawardagre001.jpg]
EXHIBIT 10.3 BLUELINX HOLDINGS, INC. 2016 AMENDED AND RESTATED LONG-TERM
INCENTIVE PLAN (AS AMENDED) 2019 PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
AGREEMENT EMPLOYEE NAME Number of Shares Subject to Award: __________ Grant
Date: __________ Pursuant to the BlueLinx Holdings, Inc. 2016 Amended and
Restated Long-Term Incentive Plan, as amended (the “Plan”), BlueLinx Holdings,
Inc., a Delaware corporation (the “Company”), has granted the above-named
participant (“Participant”) Restricted Stock Units (the “RSUs” or the “Award”)
entitling Participant to receive such number of shares of Company common stock
(the “Shares”) as is set forth above on the terms and conditions set forth in
this agreement (this “Agreement”) and the Plan. Capitalized terms used in this
Agreement and not defined herein shall have the meanings set forth in the Plan.
1. Grant Date. The Award is granted to Participant on the Grant Date set forth
above (the “Grant Date”). 2. Vesting. Except as otherwise set forth herein, (a)
if Participant remains employed by the Company and the performance measure set
forth on Exhibit A (the “Performance Measure”) is met at least at the threshold
level, the RSUs and the right to the Shares shall vest on the date the Committee
determines the level of achievement of the Performance Measure (the “Vesting
Date”), and (b) if the Performance Measure has not been achieved at least at the
threshold level on or prior to the Vesting Date or if Participant is not
employed by the Company on the Vesting Date, the RSUs shall be forfeited as of
the Vesting Date, and no amount shall be payable under this Agreement. 3.
Forfeiture of RSUs. (a) Termination of Employment. Prior to the Vesting Date,
except as otherwise provided herein, any unvested RSUs shall be immediately
forfeited upon Participant’s termination of employment with the Company for any
reason whatsoever; provided, that the Committee reserves the right, in its sole
discretion, to waive or amend this provision, in whole or in part. For purposes
of this Agreement, employment with any Subsidiary of the Company shall be
considered employment with the Company and a termination of employment shall
mean a termination of employment with the Company and each Subsidiary by which
Participant is employed. (b) Restrictive Covenants. The grant of this Award is
contingent upon Participant signing or having signed a restrictive covenants
agreement or, to the extent applicable, an amendment to an existing employment
or restrictive covenants agreement, in either case in the form provided by the
Company on or prior to the date that Participant signs this Agreement.
Notwithstanding any provision of this Agreement, if Participant breaches or
otherwise fails to comply with such restrictive covenants agreement or any other
non-compete, non-solicitation or similar agreement with the Company or a
Subsidiary, in addition to all rights the Company or its



--------------------------------------------------------------------------------



 
[exhibit103pbrsuawardagre002.jpg]
Subsidiary has under such agreement, at law or in equity, RSUs that have not
become vested and settled before such breach or failure to comply shall expire
at that time, shall not become vested or settled after such time and shall be
forfeited at such time without any payment therefor. 4. Transfer of Vested
Shares. Stock certificates representing the vested Shares (or appropriate
evidence of ownership including certificateless book-entry issuance), if any,
will be delivered to Participant (or, if permitted by the Company in its sole
discretion, to a party designated by Participant) on or as soon as practicable
after (but no later than 30 days after) the Vesting Date, or if applicable under
Section 14(a), the date of a Change in Control, subject, as applicable, to delay
under Section 21. 5. Non-Transferability of Award. The RSUs and the Shares
issuable hereunder and the rights and privileges conferred hereby may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated by
operation of law or otherwise (except as permitted by the Plan). Any attempt to
do so contrary to the provisions hereof shall be null and void. 6. Conditions to
Issuance of Shares. The Shares deliverable to Participant hereunder may be
either previously authorized but unissued Shares or issued Shares which have
been reacquired by the Company. The Company shall not be required to issue or
deliver any Shares prior to fulfillment of all of the following conditions: (a)
the admission of such Shares to listing on all stock exchanges on which such
class of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
and regulations of the Securities and Exchange Commission (“SEC”) or any other
governmental regulatory body, which the Committee shall, in its discretion, deem
necessary or advisable; and (c) the obtaining of any approval or other clearance
from any state or federal governmental agency, which the Committee shall, in its
discretion, determine to be necessary or advisable. 7. No Rights as Stockholder.
Except as provided in Section 10, Participant shall not have voting, dividend or
any other rights as a stockholder of the Company with respect to the unvested
Shares subject to the RSUs. Upon settlement of the Award into Shares,
Participant will obtain full voting and other rights as a stockholder of the
Company with respect to such Shares. 8. Administration. The Committee shall have
the power to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation, and application of the Plan as are
consistent therewith and to interpret or revoke any such rules. All actions
taken and all interpretations and determinations made by the Committee shall be
final and binding upon Participant, the Company, and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination, or interpretation made in good faith with respect to the Plan or
this Agreement. 9. Fractional Shares. Fractional shares will not be issued, and
when any provision of this Agreement otherwise would entitle Participant to
receive a fractional share, that fraction will be disregarded. 10. Adjustments
in Capital Structure. In the event of a change in corporate capitalization as
described in Sections 4.4 and 18.2 of the Plan, the Committee shall make
appropriate adjustments to the number and class of Shares or other stock or
securities subject to the Award. The Committee’s adjustments shall be effective
and final, binding and conclusive for all purposes of this Agreement. 2



--------------------------------------------------------------------------------



 
[exhibit103pbrsuawardagre003.jpg]
11. Taxes. (a) Upon the vesting and delivery of Shares subject to this Award,
Participant shall pay or make adequate arrangements satisfactory to the Company
and/or the employing Subsidiary to withhold all applicable federal, state and
local income and employment taxes (“Tax Withholding Amounts”) payable with
respect to this Award from Participant’s wages or other cash compensation paid
to Participant by the Company and/or the Subsidiary or from proceeds of the sale
of Shares. Alternatively, or in addition, if permissible under local law, to the
extent not prohibited by the Committee, the Company may, in its sole discretion,
(i) sell or arrange for sale of Shares that Participant acquires to meet the tax
withholding obligations, and/or (ii) satisfy such tax obligations by withholding
and cancelling a number of Shares having a market value equal to the Tax
Withholding Amounts, provided that the amount to be withheld may not exceed the
tax withholding obligations associated with the Award to the extent needed for
the Company to treat the Award as an equity award for accounting purposes and to
comply with applicable tax withholding laws. (b) Participant acknowledges and
agrees that the ultimate liability for all taxes legally due by him or her is
and remains Participant’s responsibility and that the Company and/or the
Subsidiary: (i) make no representations nor undertakings regarding the treatment
of any taxes in connection with any aspect of this Award, including the grant or
vesting of the Shares subject to this Award or the subsequent sale of Shares
acquired pursuant to such vesting; and (ii) do not commit to structure the terms
of the grant or any aspect of this Award to reduce or eliminate Participant’s
liability for taxes. In addition, Participant shall pay the Company or the
Subsidiary any amount of Tax Withholding Amounts that the Company or the
Subsidiary may be required to withhold as a result of Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to deliver the Shares if Participant fails to
comply with Participant’s obligations in connection with the Tax Withholding
Amounts. 12. Participant Acknowledgments and Agreements. By accepting the grant
of this Award, Participant acknowledges and agrees that: (a) the Plan is
established voluntarily by the Company, it is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time unless
otherwise provided in the Plan or this Agreement; (b) the grant of this Award is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Shares, or benefits in lieu of Shares, even if Shares
have been granted repeatedly in the past; (c) all decisions with respect to
future grants, if any, will be at the sole discretion of the Company and the
Committee; (d) Participant’s participation in the Plan shall not create a right
of future employment with the Company and shall not interfere with the ability
of the Company to terminate Participant’s employment relationship at any time
with or without cause and it is expressly agreed and understood that employment
is terminable at the will of either party, insofar as permitted by law; (e)
Participant is participating voluntarily in the Plan; (f) this Award is an
extraordinary item that is outside the scope of Participant’s employment
contract, if any; (g) this Award is not part of Participant’s normal or expected
compensation or salary for any purposes, including but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (h) in the event Participant is not an employee of the
Company, this Award will not be interpreted to form an employment contract or
relationship with the Company; (i) the value of the Shares may increase or
decrease in value and the future value of the underlying Shares cannot be
predicted; and (j) except as otherwise set forth herein, in the event of any
termination of employment (whether or not in breach of local labor laws),
Participant’s right to vest in the Award and receive any Shares will terminate
effective as of the date that Participant is no longer employed and will not be
extended by any notice period mandated under local statute, 3



--------------------------------------------------------------------------------



 
[exhibit103pbrsuawardagre004.jpg]
contract or common law; the Committee shall have the exclusive discretion to
determine when Participant is no longer employed for purposes of this Award. 13.
Plan Information. Participant agrees to receive copies of the Plan, the Plan
prospectus and other Plan information from the Company’s intranet and
shareholder information, including copies of any annual report, proxy statement,
Form 10-K, Form 10-Q, Form 8-K and other information filed with the SEC, from
the investor relations section of the Company’s website at www.BlueLinxCo.com.
Participant acknowledges that copies of the Plan, Plan prospectus, Plan
information and shareholder information are available upon written or telephonic
request to the Company’s Corporate Secretary. 14 Change in Control; Retirement.
(a) Change in Control. Upon a Change in Control, if the surviving entity in such
Change in Control does not assume or replace the Award, then unvested Shares
subject to the Award shall immediately become vested and nonforfeitable and
subject to settlement and transfer of Shares under Section 4 as of the date on
which the Change in Control occurs based on the greater of the target
performance or the actual performance through the date of the Change in Control.
Payments of the Shares shall be made as provided in Section 4; provided,
however, if the Award is subject to Code Section 409A and the Treasury
Regulations and other guidance promulgated or issued thereunder (“Section
409A”), and if the Change in Control does not constitute a change in the
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company as provided under Section 409A,
the right to the Shares subject to the Award as calculated above shall vest and
be nonforfeitable as of the date of the Change of Control but the settlement and
transfer of the Shares (or cash in lieu of Shares) under Section 4 shall not
occur until each Vesting Date or other payment date under Section 4. If the
surviving entity in the Change in Control assumes or replaces the Award, and
Participant’s employment is subsequently terminated by the Company (or its
successor in the Change in Control) other than for Cause (as defined in
Participant’s then-current written employment agreement, or if no such agreement
exists, in any applicable policy or plan of the Company in existence prior to
the date on which the Change in Control occurs), or Participant’s employment is
subsequently terminated for Good Reason (as defined in Participant’s
then-current written employment agreement, or if no such agreement exists, in
any applicable policy or plan of the Company in existence prior to the date on
which the Change in Control occurs), in either case within twenty-four (24)
calendar months following the Change in Control, then unvested Shares subject to
the Award shall immediately become vested and nonforfeitable and subject to
settlement and transfer of Shares under Section 4 as of the date on which the
termination of employment occurs, calculated based on the greater of the target
performance or the actual performance through the date of the termination of
employment. (b) Retirement. Upon Participant’s Retirement (as defined below),
subject to approval of the Company’s Chief Executive Officer for Participants
who are not executive officers, a pro-rata portion of the Award will become
vested, effective as of the Vesting Date and subject to the achievement of the
Performance Measure, with such pro-rata portion being determined by multiplying
(i) the number of Shares subject to the Award, by (ii) a fraction, the numerator
of which is the number of days of employment that the Participant completed
during the period beginning on the Grant Date and ending on the date of
Retirement, and the denominator of which is the number of days beginning on the
Grant Date and ending on the third anniversary of the Grant Date. The remaining
portion of the Award will be forfeited effective as of the date of Retirement.
On the Vesting Date, assuming Participant continues to meet the requirements of
Retirement, the pro-rata portion of the Shares vesting on such Vesting Date will
become vested and nonforfeitable 4



--------------------------------------------------------------------------------



 
[exhibit103pbrsuawardagre005.jpg]
and subject to transfer in accordance with Section 4. For purposes of this
Agreement, “Retirement” means the termination of Participant’s employment by
Participant or the Company when the Company does not have Cause for termination
of Participant’s employment (with Cause as defined in Participant’s then-current
written employment agreement, or if no such agreement exists, in any applicable
policy or plan of the Company in existence prior to the date on which the
termination occurs), in or following Participant’s 60th year of life, following
the second anniversary of the Grant Date, when Participant has completed at
least seven years of continuous service with the Company, and under
circumstances in which Participant (i) retires from full-time active employment,
and (ii) continues to comply with the provisions of Section 3(b) hereof. If,
prior to the Vesting Date, the Committee determines that Participant’s
retirement no longer constitutes a Retirement, all then-unvested Shares shall be
immediately forfeited. 15. Clawback Policy. This Award shall be subject to: (a)
the terms and conditions of any applicable policy of recoupment or recovery of
compensation adopted by the Company from time to time (as such policy may be
amended); (b) terms and conditions regarding recoupment or recovery of
compensation in any agreement between the Company or any Subsidiary and
Participant; and (c) the requirements of any applicable law or regulation with
respect to the recoupment or recovery of incentive compensation. Participant
hereby agrees to be bound by the requirements of this Section 15. The recoupment
or recovery of any portion of the Award (or vested Shares) that is permitted by
any such policy, agreement, law or regulation may be made by the Company or the
Subsidiary that employed Participant. 16. Complete Agreement. The Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof. The terms of this Agreement control over any contrary provision in the
Plan, in Participant’s employment agreement with the Company or in any severance
plan or other agreement that applies to Participant. If Participant is a party
to an employment agreement or severance plan or agreement with the Company and
such plan or agreement includes one or more provisions that specifically applies
to equity awards such as this Award, such provisions of such plan or agreement
are hereby superseded and shall not to apply to this Award. Acceptance of this
Agreement shall be deemed an amendment or modification of such other plan or
agreement solely with respect to this Award. If provisions of the Plan and this
Agreement conflict, the Plan provisions will govern. 17. Modification of
Agreement. No provision of this Agreement may be materially amended or waived
unless agreed to in writing and signed by the Committee (or its designee). Any
such amendment to this Agreement that is materially adverse to Participant shall
not be effective unless and until Participant consents, in writing, to such
amendment (provided that any amendment that is required to comply with Code
Section 409A shall be effective without consent unless Participant expressly
denies consent to such amendment in writing). The failure to exercise, or any
delay in exercising, any right, power or remedy under this Agreement shall not
waive any right, power or remedy which the Company has under this Agreement. 18.
Participant Bound by Plan; Successors. Participant acknowledges receiving, or
being provided with access to, a prospectus describing the material terms of the
Plan, and agrees to be bound by all the terms and conditions of the Plan. Except
as limited by the Plan or this Agreement, this Agreement is binding on and
extends to the legatees, distributees and personal representatives of
Participant and the successors of the Company. 5



--------------------------------------------------------------------------------



 
[exhibit103pbrsuawardagre006.jpg]
19. Governing Law. This Agreement has been made in and shall be construed under
and in accordance with the laws of the State of Georgia, without regard to
conflict of law provisions. 20. Severability. The provisions of this Agreement
are severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable. 21. Section 409A. (a) General. It is
intended that payments under this Agreement will not be considered nonqualified
deferred compensation subject to Section 409A and that such payments will
satisfy the exemption from Section 409A for “short-term deferrals.”
Notwithstanding the foregoing, if any payment is considered nonqualified
deferred compensation, this Agreement and the payments hereunder will be
administered and interpreted to comply with Section 409A, including, as
necessary, by requiring a six-month delay in accordance with Section 21.14 of
the Plan. For purposes of Section 409A, each payment under this Agreement shall
be treated as a separate payment. If any payment considered nonqualified
deferred compensation is payable upon a termination of employment, such payment
shall be made only if the termination of employment constitutes a “separation
from service” as defined under Section 409A. (b) No Representations as to
Section 409A Compliance. Notwithstanding the foregoing, the Company makes no
representation to Participant that the Award and any Shares issued pursuant to
this Agreement are exempt from, or satisfy, the requirements of Section 409A,
and the Company shall have no liability or other obligation to indemnify or hold
harmless Participant or any beneficiary for any tax, additional tax, interest or
penalties that Participant or any beneficiary may incur in the event that any
provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto is deemed to violate any of the
requirements of Section 409A. 22. Consent for Accumulation and Transfer of Data.
Participant consents to the accumulation and transfer of data concerning him or
her and the Award to and from the Company (and its Subsidiaries) and such other
agent as may administer the Plan on behalf of the Company from time to time. In
addition, Participant understands that the Company and its Subsidiaries hold
certain personal information about Participant, including but not limited to his
or her name, home address, telephone number, date of birth, social security
number, salary, nationality, job title, and details of all grants or awards,
vested, unvested, or expired (the “personal data”). Certain personal data may
also constitute “sensitive personal data” within the meaning of applicable local
law. Such data include but are not limited to information described above and
any changes thereto and other appropriate personal and financial data about
Participant. Participant hereby provides explicit consent to the Company and its
Subsidiaries to process any such personal data and sensitive personal data.
Participant also hereby provides explicit consent to the Company and its
Subsidiaries to transfer any such personal data and sensitive personal data
outside the country in which Participant is employed, and to the United States
or other jurisdictions. The legal persons for whom such personal data are
intended are the Company and its Subsidiaries, any third party stock plan
administrator, and any company providing services to the Company in connection
with compensation planning purposes or the administration of the Plan. 24.
Effectiveness of Agreement. This Agreement shall not be effective unless and
until Participant and the Company shall have executed this Agreement, as
indicated under their respective signatures set forth on the signature page
hereto. 6



--------------------------------------------------------------------------------



 
[exhibit103pbrsuawardagre007.jpg]
BLUELINX HOLDINGS INC. _____________ By: Date Title: By signing below or by
accepting this Award as evidenced by electronic means acceptable to the
Committee, Participant hereby (i) acknowledges that a copy of the Plan, the Plan
Prospectus and the Company’s latest annual report to stockholders or annual
report on Form 10-K are available from the Company’s intranet site or upon
request, (ii) represents that he or she is familiar with the terms and
provisions of this Agreement and the Plan, and (iii) accepts the award of RSUs
subject to all the terms and provisions of this Agreement and the Plan.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee regarding any questions arising
under the Plan. Participant authorizes the Company to withhold from any
compensation payable to him including by withholding Shares, in accordance with
applicable law, any taxes required to be withheld by federal, state or local law
as a result of the grant or vesting of the RSUs. (Signature) Date (Printed Name)
7



--------------------------------------------------------------------------------



 
[exhibit103pbrsuawardagre008.jpg]
Exhibit A – Performance Measure The performance measure for the RSUs in the
attached Award Agreement is the Company’s three-year cumulative Adjusted EBITDA
(“Performance Measure”). The RSUs will be earned based upon the achievement of
the Company’s three-year cumulative Adjusted EBITDA target of $360 million (the
“Target Performance”). The Target Performance will be assessed over the
three-year performance period from the beginning of the Company’s third fiscal
quarter of 2019 through the end of the Company’s second fiscal quarter of 2022
(the “Performance Period”). Upon completion of the Performance Period, the
number of Shares subject to the RSUs that are earned and delivered will be based
on the Company’s actual three-year cumulative Adjusted EBITDA versus the Target
Performance for the Performance Period as follows: Threshold Target Maximum
3-year cumulative Adjusted EBITDA ($MM) $320 $360 $400 % of Target 89% 100% 111%
Payout % of Target Shares 50% 100% 125% 1. Payouts will be interpolated for
results between the levels shown above. 2. No Shares will be earned if the
actual three-year cumulative Adjusted EBITDA is less than $320 million.
“Adjusted EBITDA” shall mean the Company’s net income plus interest expense and
all interest expense related items, income taxes, depreciation and amortization,
and further adjusted to exclude certain non-cash items and other adjustments to
its consolidated net income, as regularly reported by the Company on a non-GAAP
basis. Such non-cash items and adjustments may include, without limitation,
extraordinary compensation expense, and one-time charges associated with
acquisitions or divestitures or restructuring activities. The Company’s
Principal Accounting Officer (“PAO”) shall determine if the Performance Measure
is achieved and at what level of payout within a reasonable period following the
end of the Performance Period. If the PAO determines the Performance Measure is
achieved, the achievement of the Performance Measure and the level of payout
shall then be presented to the Committee for certification. The Committee shall
have discretion to adjust the Performance Measure or to adjust the calculations
of Adjusted EBITDA for unexpected, extraordinary, unusual and/or non-recurring
items, including, without limitation, any acquisitions or divestitures by the
Company. 8



--------------------------------------------------------------------------------



 